IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

MARY ANN GRIFFIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D13-4982

GLENN R. GRIFFIN, JR.,

      Appellee.


_____________________________/

Opinion filed February 11, 2015.

An appeal from the Circuit Court for Santa Rosa County.
John F. Simon, Jr., Judge.

Mary Ann Griffin, pro se, Appellant.

No Appearance for Appellee.




PER CURIAM.

      AFFIRMED.


LEWIS, C,J., CLARK, and MARSTILLER, JJ., CONCUR.